21 F.3d 421NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
IN RE CHARLES EUGENE CARPENTER, Petitioner.
No. 93-8079.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 17, 1994.Decided March 14, 1994.

On Petition for Writ of Mandamus.
Charles Eugene Carpenter, petitioner pro se.
PETITIONER DENIED.
Before RUSSELL, MURNAGHAN, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Charles Eugene Carpenter has filed a petition for a writ of mandamus requesting that this Court order a South Carolina state court to reopen a forfeiture action.  The state of South Carolina filed the action against an automobile titled in Raymond Carpenter's name.  Petitioner claimed that the automobile was his and sought an opportunity to contest the forfeiture action.  The automobile was forfeited to the state of South Carolina.  Petitioner filed a mandamus petition in the South Carolina Supreme Court, asserting that he had a right to the automobile;  that petition was denied.  He then filed the present petition.


2
Federal courts have no general power to compel actions by state officials.   Davis v. Lansing, 851 F.2d 72, 74 (2d Cir.1988).  Nor can mandamus be used where an adequate remedy is available.   In re First Fed.  Sav. & Loan Ass'n, 860 F.2d 135, 138 (4th Cir.1988).


3
Therefore, although we grant Carpenter's motion to proceed in forma pauperis, we deny his petition for mandamus.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

PETITION DENIED